El Juez Asociado Señoe. Texidor,
emitió la opinión del tribunal.
Este fue un procedimiento con arreglo a la ley de 14 de marzo de 1907, sobre tercerías (secciones 5260 a 5281, Com-pilación de 1911). Hecha la notificación por el secretario de la corte de distrito de Ponce en >20 de febrero de 1929, Genara Ralat que era la promovente tercerista compareció en 4 de marzo de 1929 ante la corte. Rafael Nazario, uno de los demandados, presentó una moción en la que alegó que Genara Ralat había comparecido doce días después de ser notificada, o sea dos días después de transcurrido el término que dan para la comparecencia los artículos 11 y 12 de la citada ley sobre tercerías; y pidió que se eliminara tal com-parecencia, se desestimara la demanda de la actora, por abandono, y se dictara sentencia de conformidad. La corte oyó a las partes, y por resolución de fecha 3 de junio de 1929, declaró con lugar la petición de Rafael Nazario, ordenando la eliminación de las demandas radicadas fuera de tiempo, y ordenando se registrara sentencia desestimando las recla-maciones por abandono de la acción. Esa sentencia fué re-gistrada en la misma fecha 3 de junio de 1929. Y Genara Ra-lat presentó, en 8 de junio de 1929, una apelación, siendo el contexto del escrito como sigue;
“Sr. Secretario de la Corte de Distrito de Ponce, Puerto Rico.
“Sr. Ledo. Sergio León Lugo, abogado del demandado Rafael Nazario, Ponce, Puerto Rico.
*361“Señores:
“Sírvanse quedar por la presente notificados, de que la deman-dante en la presente acción, Genara Ralat, no conforme con la reso-lución dictada por esta Hon. Corte en el presente pleito, con fecha 3 de junio de 1929, por la cual declara con lugar las mociones del demandado Rafael Nazario para que tenga a la demandante Genara Ralat, por desistida de su acción, por no haber, según resuelve la corte, hecho su comparecencia dentro de los diez días de notificados, y de su orden eliminando la ¡demanda radicada por dicha deman-dante Genara Ralat, 'según expresa la corte en su referida resolu-ción, apela de la misma para ante el Pión. Tribunal Supremo de Puerto Rico y de tal hecho notificamos a Uds. a todos los efectos de ley.”
Ahora el apelado Rafael Nazario pide la desestimación del recurso, fundándose en que
(a) La resolución de que se trata no es apelable, y
(b) Los demandados Manuel, José y Francisco Ralat no han sido notificados de la apelación.
En cuanto a la calidad de apelable de la resolución de 3 de junio de 1929, tiene razón el apelado. En el artículo 295 del Código de Enjuiciamiento Civil no aparecen las resoluciones de esta clase como susceptibles de apelación, por sí. La sentencia que se ordenó fuera registrada, y que se registró, sí es apelable, y contra- ella pudo interponerse el recurso, y no se hizo.
Está resuelto por este tribunal que una orden del juez de-clarando sin lugar la demanda, por ciertos fundamentos, y disponiendo que el secretario registre sentencia en debida forma, no es apelable (Larrínaga v. P. R. Ry. Light & Power Co., 28 D.P.R. 751).
Distínguese este caso de Sucesión Nieves v. Sucesión Sánchez, 17 D.P.R. 879, en que en el que resolvemos el ape-lante ha marcado de una manera específica e indubitable la resolución de que apela, como tal, y sin tener en cuenta la sentencia. Tal resolución queda identificada en forma.
En cuanto al segundo motivo, debemos decir que se ha traído al caso una declaración jurada de la que aparece *362que los demás demandados fueron notificados de la apelación, aunque la notificación no aparece del escrito original. Pero ésta es materia que lia sido tratada y resuelta en otros casos por este tribunal (Batlle v. Torruella, 39 D.P.R. 205).

Bebe desestimarse la apelación.